DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 55-59 have been found allowable since the prior art of record, either alone or in combination, neither discloses nor makes obvious a combination of a pattern forming apparatus for forming a patter on a long sheet substrate while a rotary drum transfers the sheet substrate in a length direction of the sheet substrate and comprising among other features a scale portion having a scale for an encoder measurement; a first pattern forming part for forming a pattern on a sheet substrate at a first specific position; a second pattern forming part for forming a pattern on the sheet substrate at a second specific position and along with a first encoder heat that is arranged at a substantially same azimuth as an intermediate position of the first and second specific positions in the circumferential direction when viewed from the center line so as to oppose with the scale portion to measure a rotation angle position of the rotation drum and that reads the scale of the scale portion, as recited in the claims of the present application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124.  The examiner can normally be reached on Monday-Friday 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hvn
3/17/21